Exhibit 99.1 Contact:Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp Reports EPS of $0.08 for Fiscal Second Quarter 2012 Delinquencies Decrease, Net Interest Margin Stable, Capital Ratios Remain Strong HOQUIAM, WA – April 24, 2012- Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported fiscal 2012 second quarter net income of $808,000.Net income available to common shareholders, after adjusting for the preferred stock dividend and the preferred stock discount accretion was $540,000, or $0.08 per diluted common share.This compares to net income to common shareholders of $1.02 million, or $0.15 per diluted common share, for the quarter ended December 31, 2011 and net income to common shareholders of $819,000, or $0.12 per diluted common share, for the quarter ended March 31, 2011. Net income of $2.09 million was recorded for first half of fiscal 2012 compared to net income of $2.44 million for the first six months of fiscal 2011.Net income available to common shareholders for the first half of fiscal 2012 after the preferred stock dividend and the preferred stock discount accretion was $1.56 million, or $0.23 per diluted common share, compared to $1.92 million, or $0.28 per diluted common share, in the like period one year ago. “Our fiscal second quarter profits demonstrate the ongoing improvement in our core operations with both loans and deposits increasing, asset quality improving, capital levels remaining strong and net interest margin remaining stable” said Michael R. Sand, President and Chief Executive Officer.“Our local economic recovery is gaining traction with accelerating shipments at the Port of Grays Harbor, where export vehicle volumes are expected to triple this year.In addition, the $367 million construction project to build the massive concrete pontoons for the floating bridge that connects Seattle and Bellevue is on schedule to complete the first six of the thirty-three sections this spring.” Fiscal Second Quarter 2012 Highlights (at or for the period ended March 31, 2012, compared to March 31, 2011, or December 31, 2011): · Recorded net income of $808,000; · Earned $0.08 per diluted common share; · Capital levels remain very strong: Total Risk Based Capital of 16.54%; Tier 1 Leverage Capital Ratio of 11.42%; Tangible Capital to Tangible Assets Ratio of 11.13%; · Non-interest income increased 18% to $2.49 million from $2.11 million for the comparable quarter one year ago; · Net interest margin remained strong at 3.72%; · Total delinquent loans and non-accrual loans decreased 11% during the quarter and 17% year-over-year; · Non-performing assets ratio improved to 5.40%; · Total deposits increased $15 million during the quarter; · Net loans increased $6 million during the quarter; and · Book value per common share increased to $10.20, and tangible book value per common share was $9.35 at quarter end. Capital Ratios and Asset Quality Timberland Bancorp remains very well capitalized with a total risk-based capital ratio of 16.54%, a Tier 1 leverage capital ratio of 11.42% and a tangible capital to tangible assets ratio of 11.13% at March 31, 2012. Timberland provisioned $1.05 million to its loan loss allowance during the quarter ended March 31, 2012 compared to $650,000 in the preceding quarter and $700,000 in the comparable quarter one year ago.Approximately $135,000 of the increased provision was attributable to the growth in the loan portfolio. Timberland Q2 Earnings April 24, 2012 Page 2 Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 11% to $44.0 million at March 31, 2012 from $49.1 million at December 31, 2011 and decreased 17% from $52.8 million one year ago.The non-performing assets to total assets ratio was 5.40% at March 31, 2012 compared to 5.55% three months earlier and 5.04% one year ago. Non-accrual loans totaled $26.6 million at March 31, 2012 and were comprised of 64 loans and 56 credit relationships. By category: 41% of non-accrual loans are secured by land and land development properties; 36% are secured by commercial properties; 18% are secured by residential properties; 3% are secured by residential construction projects; and 2% are secured by commercial real estate construction projects. Other real estate owned (“OREO”) and other repossessed assets increased by $310,000, or 4%, to $8.0 million at March 31, 2012 from $7.7 million at December 31, 2011 and decreased by 21% from $10.1 million at March 31, 2011.The OREO portfolio consisted of 51 individual properties and two other repossessed assets at March 31, 2012.The properties consisted of 35 land parcels totaling $4.2 million, 11 single family homes totaling $1.6 million, four commercial real estate properties totaling $1.4 million and a condominium project of $842,000.The two other repossessed assets totaled $44,000.During the quarter ended March 31, 2012, 11 OREO properties and other repossessed assets totaling $667,000 were sold for a net loss of $24,000. Balance Sheet Management Total assets increased by $6.9 million, or 1%, to $742.7 million at March 31, 2012 from $735.8 million at December 31, 2011.The increase in total assets was primarily the result of a $6.0 million increase in net loans receivable. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments was 20.9% of total liabilities at March 31, 2011 compared to 21.2% at December 31, 2011 and 22.0% one year ago. Net loans receivable increased $6.0 million to $535.0 million at March 31, 2012 from $529.0 million at December 31, 2011.The increase was primarily due to a $9.5 million increase in commercial real estate loan balances and a $5.8 million decrease in the undisbursed portion of construction loans in process.These increases to net loans receivable were partially offset by a $4.9 million decrease in one-to four-family loan balances, a $1.6 million decrease in land loan balances, a $1.1 million decrease in consumer loan balances, a $734,000 decrease in construction and land development loan balances and a $545,000 decrease in commercial business loan balances. Timberland continued reducing its exposure to land development and land loans.Land development loan balances decreased to $1.0 million at March 31, 2012, a 46% decrease from the preceding quarter and a 77% decrease year-over-year.The Bank’s land loan portfolio decreased to $44.6 million at March 31, 2012, a 4% decrease from the preceding quarter and a 23% decrease year-over-year.The well diversified land loan portfolio consists of 352 loans on a variety of land types including individual building lots, acreage, raw land and commercially zoned properties.The average loan balance for the entire land portfolio was approximately $127,000 at March 31, 2012. Timberland Q2 Earnings April 24, 2012 Page 3 LOAN PORTFOLIO March 31, 2012 December 31, 2011 March 31, 2011 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 19
